Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 102 AND 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elsom et al. (WO 9922844).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6,8-15,18 are rejected under 35 U.S.C. 103 as being unpatentable over Elsom et al. (WO 9922844).
Elsom et al. disclose a dirt separator for a vacuum cleaner (fig.6), the dirt separator comprising: a chamber 33 having an inlet 31 through which dirt-laden fluid enters the chamber 33, and an outlet (backside of filter 27) through which cleansed fluid exits the chamber 33. The vacuum cleaner uses a dome-shaped rotating filter 27 located at the outlet through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber 33 along a longitudinal flow axis that intersects the dome 27, instead of the claimed disc. However, other embodiments of in the reference show the dirt separator 1 to be disc-shaped as claimed. Accordingly, it would have been obvious to one skilled in the art that the rotating filter 27 in the vacuum cleaner (fig.6) could be replaced with a disc in view of the teachings shown in figs. 1,2, and 4 in the reference. Claim 1
Since the impeller is coaxial with filter 27 the flow axis intersects the centre of the filter 27. Claim 2
The air flow through the filter 27 is parallel to the rotational axis of the filter 27. Claim 3
In the vacuum cleaner in Elsom et al. the dirt separated from the dirt-laden fluid collects at a bottom of the chamber 33 and fills progressively in a direction towards a top of the chamber 33, the outlet is located at or adjacent the top of the chamber 33, and the bottom of the chamber 33 is spaced axially from the top of the chamber 33 (see fig.6). Claim 4
The inlet 31 is defined by an end of an inlet duct 32 and the chamber 33 surrounds the inlet duct 32 (see fig.6). Claim 5
The inlet 31 is defined by an end of an inlet duct 32, and the chamber 33 surrounds the inlet duct 32 (see fig.6). Claim 6
The inlet 31 is defined by an end of an end of an inlet duct 32 that extends linearly within the chamber 33 (see fig.6). Claim 8
The diameter of the filter 27 is larger than the diameter of the inlet 31 (see fig.6). Claim 10
Figs. 1-3 show the disc 1 has perforated and non-perforated region, reading on claim 12. Claim 12
	The reference disclose that the filter 27 is perforated metal (pg. 17, ln.6). Claim 14
	The references dirt separator comprises an electric motor 23 for driving the disc 27 about the rotational axis. Claim 15
	The reference is silent as to the relative dimensions defined in claims 9,11,13.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, the relative dimensions claimed are considered to be obvious optimums of those disclosed in Elsom et al. Claims 9,11,13
	The axis of the inlet in the vacuum in Elsom et al. is parallel to the axis of the filter 27 and not offset as defined in claim 18. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	
	Accordingly, since offsetting the axis of the inlet with respect to the axis of the filter in the vacuum in Elsom et al. would not substantially alter the function of the vacuum, the feature is considered an obvious design choice. Claim 18
Claim(s) 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perunicic (US 20080295271) in view of Elsom et al.
Perunicic disclose a dirt separator for a vacuum cleaner (fig.4C), the dirt separator comprising: a chamber 36 having an inlet (end of tube 8) through which dirt-laden fluid enters the chamber 36, and an outlet (inherent, not shown) through which cleansed fluid exits the chamber 36. The vacuum cleaner uses a rotating mechanical filter 62 located at the outlet, being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the dirt-laden fluid enters the chamber 36 along a longitudinal flow axis that intersects the filter 62 (see fig.4C). Perunicic does not disclose the filter being a rotating disc. Elsom et al. discloses a vacuum cleaner which includes a rotating perforated metal filter 27, which can be a disc (figs. 1-4) Accordingly, it would have been obvious to one skilled in the art that the rotating filter 62 in the vacuum cleaner (fig.4C) could be replaced with the rotating disc in Elsom et al. since the disc in Elsom et al. is used for the same purpose as the filter in Perunicic.  Claim 1
The inlet is defined by an end of an inlet duct 8, the inlet duct 8 extends through a wall 40 of the chamber, and an opposite end of the inlet duct 8 is attachable to different attachments (shown in fig.4c) of the vacuum cleaner. Claim 7
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8/9/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Redding/Primary Examiner, Art Unit 3723